     Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 1 of 9 PageID #: 304




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

WILMA ABERNATHY,                                    )
                                                    )
                             Plaintiff,             )
v.                                                  )      Case No. 4:19-CV-00009-NAB
                                                    )
CITY OF BEL-RIDGE, et. al.,                         )      Removed from Circuit Court of the
                                                    )      21st Judicial Circuit, Cause No.:
                             Defendants.            )      18SL-CC0445
                                                    )
                                                    )

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HER RULE 59(e) MOTION
     TO AMEND MEMORANDUM AND ORDER OF DISMISSAL OR IN THE
     ALTERNATIVE FOR LEAVE TO AMEND PURSUANT TO RULE 15(a)(2)

         COMES NOW Plaintiff, Wilma Abernathy ("Plaintiff" or “Abernathy”), and for her

Memorandum of Law in Support of her Rule 59(e) Motion to Amend Memorandum and Order

of Dismissal or in the Alternative for Leave to Amend pursuant to Rule 15(a)(2) states as

follows.

I.       Introduction

         On February 26, 2020, the court entered a memorandum and order (the “Order”) which

granted Defendant the City of Bel-Ridge City’s (“City” or “Bel-Ridge”) 12(b)(6) motion to

dismiss Abernathy’s complaint (“Complaint”). (Doc 46; see also Docs 3 (the Complaint) and 44-

11). The Order dismissed the following claims against the City:

               1) Abuse of Process (Count I);

               2) Malicious Prosecution (County II);

               3) Conversion of Abernathy’s official salary (Count IV); and


1
 The exhibits to the Complaint were not attached to the Complaint when the City removed the
matter to federal court. (Doc. 3). They are attached to Abernathy’s Memorandum of Law in
Opposition to the City’s Motion to Dismiss. (Doc. 44-1).

                                                1
 Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 2 of 9 PageID #: 305




               4) Violations of 42 U.S.C. §§ 1983 and 1988 (Count V).

(Doc. 3).

       The Complaint relates to conduct arising out of retaliation for Abernathy’s (an

Alderwoman for Bel-Ridge for twenty-five years) cooperation in the initiation of a formal

sunshine law Complaint against Bel-Ridge (“Sunshine Law Complaint”) with the Missouri

Attorney General for violations of Missouri’s Sunshine Law, Mo. Rev. Stat. § 601.011 et seq.

(the “Sunshine Law”), that Abernathy observed to be routinely occurring in and by Bel-Ridge.

(Doc. 3 at pgs. 3-7). As a result, in part, of Abernathy’s cooperation with the Sunshine Law

Complaint, the State of Missouri, after its own investigation, initiated a lawsuit against Bel-

Ridge, filed in the Circuit Court of St. Louis County, Missouri and styled as State of Missouri vs.

The City of Bel-Ridge, Case No. 18SL-CC02357. Id. at pg. 3. Notably, that matter resolved in a

consent judgment (Consent Judgment) in which the City acknowledged and agreed that it had

violated the Sunshine Law on multiple occasions, and as more fully described in that judgment.

(A copy of that Consent Judgment is attached hereto as “Exhibit 1”).

       For reasons stated herein, Abernathy has stated causes of action against the City, and

respectfully requests the court to amend the Order and deny the City’s motion to dismiss. In the

alternative, should the court deny this motion to amend the Order, Abernathy respectfully

requests that she be granted leave to amend her Complaint pursuant to Fed. R. Civ. P. 15(a)(2).

II.    Argument

       A.      Legal standard for a Rule 59(e) motion to amend

       Motions under Rule 59(e) serve the limited function of correcting manifest errors of law

or fact or to present newly discovered evidence. Ryan v. Ryan, 889 F.3d 499, 507–08 (8th Cir.




                                                2
 Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 3 of 9 PageID #: 306




2018). District courts have broad discretion in determining whether to alter or amend a judgment

under Rule 59(e), which will not be disturbed, absent an abuse of discretion. Id.

        B.      Legal Standard for a Rule 12(b)(6) motion to dismiss

        To survive a motion to dismiss, a complaint must contain sufficient factual matters,

accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citations omitted). A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged. Id. Notably, a federal court may not apply a standard more stringent

than the usual pleading requirements of Rule 8(a) in a civil rights case alleging municipal

liability. Leatherman v. Tarrant County Narcotics Intelligence & Coordination Unit, 507 U.S.

163, 164 (1993); see also Johnson v. City of Shelby, Miss., 574 U.S. 10, 11 (2014) (“no

heightened pleading rule requires plaintiffs seeking damages for violations of constitutional

rights to invoke § 1983 expressly in order to state a claim”); see also Fed. R. Civ. P. 8(a). When

the basis of dismissal is an affirmative defense (as with the City’s stated basis for dismissal of

Abernathy’s Section 1983 and state law claims), dismissal is appropriate only when the defense

is established on the face of the Complaint. Hafley v. Lohman, 90 F.3d 264, 266 (8th Cir. 1996).

        C.      Legal Standard for Rule 15(a)(2) motion for leave to amend pleadings

        A party may amend its pleadings by leave of court, and such leave should be freely given

when justice so requires. Fed. R. Civ. P. 15. The Court has discretion whether or not to grant

leave to amend. Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330-32, (1971).

“[D]enial of leave to amend pleadings is appropriate only in those limited circumstances in

which undue delay, bad faith on the part of the moving party, futility of the amendment, or unfair




                                                   3
 Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 4 of 9 PageID #: 307




prejudice to the non-moving party can be demonstrated.” Hillesheim v. Myron's Cards and Gifts,

Inc., 897 F.3d 953, 955 (8th Cir. 2018) (quoted case omitted).

       D.       Abernathy has pled a claim for municipal liability under 42
                U.S.C. § 1983 against the City

       Abernathy incorporates herein by reference her arguments in her Memorandum of Law in

Opposition to Defendant City of Bel-Ridge’s Motion to Dismiss (“Opposition Memo”) in

support of this motion to amend the Order with regard to her Section 1983 claim. (Doc. 44 at

pgs. 3-7). In the Order, court correctly observed that the City could be liable for its own

unconstitutional policy or custom, to the extent such police or custom violated Abernathy’s

constitutional rights. (Doc. 46 at pg. 5-7). However, the court dismissed Abernathy’s claim

because it found that Abernathy failed to plead any unconstitutional municipal policy or custom,

and concluded (without further explanation) that an aborted impeachment proceeding against one

member of the City’s board of alderman does not constitute an official policy of the City. (Id. at

6). Abernathy respectfully requests that the Order be amended to reflect that such

unconstitutional policies have been pled, and that the City’s motion to dismiss be denied.

Abernathy further, and respectfully, states that failing to amend the Order would be an error of

law and fact.

       The Complaint clearly states constitutional violations pursuant to 42 U.S.C § 1983

against the City. The Complaint alleges that the Individual Defendants, while sitting as the Board

of Aldermen for the City, which is the highest and final authority of the City, pursuant to Mo.

Rev. § 79.110, voted to adopt bills of impeachment which were facially deficient, fatally flawed,

and otherwise were in violation of applicable law. (Doc. 3 at pgs. 3-7; 10-12). The Complaint

further alleges that the City, vis-à-vis the Board of Aldermen, went forward with the

impeachment proceedings not for the legitimate purpose of ferreting out impeachable offenses by


                                                 4
 Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 5 of 9 PageID #: 308




one of its aldermen, but for the illegal purposes of retaliation, harassment and retribution against

Abernathy for her cooperation with the Sunshine Law Complaint against the City. (Doc. 3 at pgs.

3-7, 10-12).

          As part of the harassment and retaliation, the Complaint alleges the City never produced

any evidence in support of the bills of impeachment and ultimately abandoned the impeachment

claims altogether, but only after the City maligned Abernathy’s reputation, and caused her to

incur substantial monetary and reputational damage. Id. at pg. 4. Further, the City continued to

schedule evidentiary hearings on the merits of the impeachment proceedings after Abernathy was

re-elected, when the City well and verily knew that an elected official could not be impeached

for conduct that pre-dates the current term of office, which exacerbated her monetary and

reputational damage. Id. at pgs. 6-7; see also Mason v. City of Breckenridge Hills, 100 S.w.3d

153, 15 (Mo. App. W.D. 2003). These violations, taken as true, clearly demonstrate a violation

of Abernathy’s well-recognized constitutional right to speak publicly about (1) matters affecting

public concern; and (2) the City’s wrongful conduct. (Doc. 3 at pgs. 3-7, 10-12).

          The Complaint alleges that the entire edifice of the impeachment proceeding, both before,

during, and after Abernathy’s election, was implemented not for the legitimate purpose of

routing out impeachable offenses, but for the illegitimate purpose of retaliation for her speaking

out against various Sunshine Law violations committed by the City (and for which she was

ultimately vindicated by the Consent Judgment), in violation of her constitutional right to free

speech, and in violation of 42. U.S.C. § 1983. (Doc. 3 at pgs. 3-7, 10-12); see also Exhibit 1. The

Order fails to address these well pled facts and as a result fails to view the facts pled in the light

most favorable to the non-moving party, as required by Fed. R. Civ. P. 12(b)(6). (discussed

supra).



                                                   5
 Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 6 of 9 PageID #: 309




        The Order also fails to address the Complaint’s alleged due process and equal protection

violations as additional violations of 42 U.S.C. § 1983. (Doc. 46). The Complaint alleges

additional constitutional violations by the City when the Board of Aldermen voted to withhold

her salary without any evidentiary hearing or notice, in violation of her constitutional rights to

due process and equal protection under the law. (Doc. 3 at 5-6, 10-12). The Order fails to address

these facts pled in the Complaint, and likewise fails to view the facts in the light most in favor of

the non-moving party, in violation of Fed. R. Civ. P. 12(b)(6). (discussed supra). Accordingly,

the Complaint has sufficiently alleged Section 1983 liability for constitutional violations

resulting from the City’s “official municipal policy.” Monell v. Department of Social

Services, 436 U.S 658, 691 (1978). As a result, the City’s motion to dismiss Abernathy’s § 1983

claim should be denied, and the Order should be amended accordingly.

        Alternatively, Abernathy requests leave to amend this claim pursuant to Fed. R. Civ. P.

15(a)(2), and in the interest of justice, so that she will have the opportunity to litigate this claim

to a trial on the merits.

        E.      Sovereign immunity does not protect the wrongful withholding of a public
                official’s salary, and alternatively Abernathy renews her request for leave to
                amend the Complaint to specifically plead an exception to the defense of
                sovereign immunity

        Abernathy incorporates herein by reference her arguments in her Opposition Memo in

support of her motion to amend the Order with regard to dismissal of her conversion of public

salary claim. (Doc. 44 at pgs. 7-9; Doc. 46). The Order dismissed this claim on the basis of

sovereign immunity. (Doc 46 at pgs. 3-4). However, the Order fails to address the exception

(codified by statute, ordinance, and recognized by common law) to the doctrine of sovereign

immunity with regard to payment of an elected official’s salary. (Doc. 44 at pgs. 3-4; Doc. 46,

pgs. 3-4). The Order further fails to address the facts pled in the Complaint which demonstrate


                                                   6
 Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 7 of 9 PageID #: 310




an exception to sovereign immunity. (Doc. 3 at pg. 5-6). The Order fails to address these pled

facts, and as a result, fails to view the facts in the light most favorable to the non-moving party,

in violation of Fed. R. Civ. P. 12(b)(6). (discussed supra). Accordingly, Abernathy respectfully

requests that the Order be amended, and that dismissal of this claim be denied.

        Alternatively, Abernathy requests the court to reconsider her request for leave to amend

this claim for purposes of pleading exceptions to the sovereign immunity defense, as set forth in

Bennartz v. City of Columbia, 300 S.W.3d 251, 259 (Mo. App. W.D. 2009), pursuant to Fed. R.

Civ. P. 15(a)(2), and in the interest of justice, so that she will have the opportunity to litigate

whether an exception applies.

        F.      Abernathy has sufficiently pled abuse of process and malicious prosecution
                claims against the City and alternatively renews her request for leave to
                amend the Complaint to specifically plead an exception to the defense of
                sovereign immunity

        Abernathy incorporates herein by reference her arguments in her Opposition Memo in

support of her motion to amend the Order with regard to dismissal of her abuse of process and

malicious prosecution claims. (Doc. 44 at pgs. 7-9). Abernathy has pled sufficient grounds for

her abuse of process and malicious prosecution claims against the City, and respectfully requests

that the Order be amended accordingly. (Doc 3. At pgs. 3-4, 7-8). Alternatively, to the extent that

the Complaint fails to explicitly plead an exception to the City’s defense of sovereign immunity,

Abernathy requests leave to amend her claim for purposes of pleading exceptions to the

sovereign immunity defense, as set forth in Bennartz, 300 S.W.3d at 259, pursuant to Fed. R.

Civ. P. 15(a)(2), and in the interest of justice, so that she will have the opportunity to litigate

whether an exception applies.




                                                   7
 Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 8 of 9 PageID #: 311




III.   Conclusion

       For reasons stated herein, the City’s motion to dismiss should be denied and the Order

dismissing Abernathy’s Complaint should be amended therefor. Abernathy has pled justiciable

claims for conversion of her official salary, violations of 42 U.S.C. §§ 1983 and 1988, abuse of

process, and malicious prosecution. As no affirmative defense is apparent from the face of the

Complaint, denial of the dismissal is still proper. All of the claims and defenses asserted in the

Motion to Dismiss are more properly addressed by proof at a trial on the merits or by summary

judgment motion, after an opportunity to complete discovery. Alternatively, to the extent that the

Court finds that dismissal of any of Abernathy’s claims against the City is appropriate,

Abernathy respectfully requests leave to amend the Complaint, pursuant to Fed. R. Civ. P.

15(a)(2).

       WHEREFORE, Plaintiff Wilma Abernathy respectfully requests that the court amend its

February 26, 2020 Memorandum and Order and that the City’s Motion to Dismiss be denied in

its entirety, or alternatively to the extent the Court denies the subject motion to amend that leave

be granted to amend the Complaint, and for such other relief that the Court deems fair and

reasonable.



                                                      /s/ Evelyn I. Sims
                                                      Evelyn I. Sims, MoBar # 60410
                                                      Attorney for Plaintiff
                                                      CIBC Place, Suite 875
                                                      1401 South Brentwood Boulevard
                                                      St. Louis, Missouri 63144
                                                      Email: esims@wasingerdaming.com
                                                      (314) 961-0400
                                                      (314) 961-2726 FAX




                                                 8
 Case: 4:19-cv-00009-NAB Doc. #: 48 Filed: 03/25/20 Page: 9 of 9 PageID #: 312




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing instrument was served
through the court’s electronic filing system on March 25, 2020 to:

Rachel Bates                                  John Torbitzky
King, Krehbiel, & Hellmich, LLC               Behr, McCarter, & Potter, P.C.
2000 South Hanley Road                        7777 Bonhomme Avenue, Ste. 1400
St. Louis, MO 63144-1524                      Clayton, MO 63105
Attorney for Defendants Robbin Russel,        Attorney for Defendant Mary Mans and Rachel
Reginald Brown, Karen Nelson, and the         White
City of Bel-Ridge


                                                          /s/ Evelyn I. Sims




                                               9
